Citation Nr: 1121945	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-32 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder claimed as degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

The competent medical evidence reflects that the Veteran's scoliosis was noted nearly two years prior to service, but was no longer shown upon on entry into service or at any time thereafter, and that his currently diagnosed degenerative disc disease of the lumbar spine began many years after service and is not related to his military service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the Veteran's claim on appeal was received in February 2008 and a duty to assist letter was sent in May 2008 prior to the October 2008 denial of this claim.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of his and VA's respective duties.  The duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant to this claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file; and the Veteran has not contended otherwise.  Service medical records have been obtained.  Furthermore, VA and private medical records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination for the claimed disorder was conducted in August 2009 with addendum in January 2010.  It included review of the claims folder and examination of the Veteran.

The Court issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The Veteran received such notice in the above cited letter from May 2008.  

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) (harmless error).


II. Service Connection 

The Veteran contends that service connection is warranted for his back disorder.  He argues that he has had back problems that began during service.  Specifically, he states that service treatment records should show that he twisted his back in service.

Service-connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  Service connection is presumed for hypertension if evidence shows that arthritis became manifest to a compensable degree (10 percent) within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

In addition, service-connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service. 38 C.F.R. § 3.306(b). 

VA regulations specifically prohibit service connection for congenital defects unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability. 38 C.F.R. §§ 3.303(c), 4.9. If, during an individual's military service, superimposed disease or injury does occur, service-connection may indeed be warranted for the resultant disability. See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).

Lay persons are not competent to opine as to medical etiology or render medical opinions. Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Here, service treatment records include a November 1961 pre-induction examination which showed mild scoliosis of the spine with no other spine abnormalities shown.  The accompanying report of medical history  revealed that he answered "yes" to having had arthritis or rheumatism, but denied any other orthopedic problems.  An April 1963 induction examination revealed normal back, however the accompanying report of medical history revealed the Veteran to report having had back trouble.  The service treatment records themselves are noted to be silent for any complaints of back problems or injury.  On his February 1965 separation examination, clinical evaluation of the spine was normal and there was no mention of any such defects.  The accompanying report of medical history also revealed no history of orthopedic problems and no history of wearing a back brace or support.  

The Veteran is noted to have worked post service as a truck driver, with a history of working either from 1970 to 2002 (according to an April 2003 pension application) or from 1984 to 2001 (according to an October 2003 pension application).  

Back problems are not shown until September 2002 when an X-ray of the lumbar spine was taken for history of low back pain.  The impression was spondylosis of the lumbar spine with degenerative arthritic changes involving the articular facet at L5-S1.  There was no fracture, subluxation or narrowed disc space.  Also diagnosed was vascular calcification.  Later a December 2005 X-ray of the lumbosacral spine gave a clinical history of chronic hip pain especially on the left.  The impression was degenerative changes at multiple levels in the lumbar spine, most pronounced at L3-5 and L4-5 levels as evidence by narrowing of intervertebral disc spaces and anterior osteophytes.  The degenerative changes were worst at L4-5.  Thereafter orthopedic records are noted to deal with a scheduled hip surgery in August  2007, with no significant findings regarding the spine.  In August 2007 the Veteran was seen for evaluation for chronic back stiffness and intrascapular pain.  He was recommended to go on physical therapy for 2 weeks.  In May 2008  he was seen for upper back soreness of one week's duration after using a chain saw to clear a field.  Examination revealed  mild thoracic spasm on palpation.  The assessment was thoracic sprain/strain.  

In July 2008 the Veteran underwent a VA examination of the lumbar spine.  The claims file was reviewed.  Historic circumstances were noted to include having scoliosis of the lumbar spine reportedly in 1964, with pain in the back while out in the field in Germany.  He was said to have been found to have scoliosis later in the service.  His course since onset was described as progressively worse, although he had good response to treatment using pain pills.  The Veteran had no history of hospitalizations or surgery on his back.  His symptoms included decreased motion, stiffness, pain and spasms.  His pain was dull, sharp, constant and mild.  There was no radiation.  He did have weekly severe flareups precipitated by lifting.  He reported the onset of symptoms as 1964.  He was noted to be a driver with retirement in 2001.  

Examination of the spine revealed no spasms, atrophy, weakness, guarding or tenderness.  There was pain on motion.  The spine was completely normal without abnormal curvatures (including scoliosis).  Motor examination revealed full motor strength and sensory exam throughout.  Range of motion was noted to show limited motion, with pain on motion in all planes.  The X-ray findings from December 2005 were also recited.  The examiner diagnosed the Veteran with degenerative disc disease, lumbar spine.  The examiner gave an opinion that his back problems in service were diagnosed as scoliosis which is congenital.  X-ray for this examination did not show scoliosis.  In the opinion of this examiner, the Veteran's current back condition was less likely than not related to service.  The rationale was that the condition diagnosed in service was not found on this exam.  The examiner noted that the Veteran's current back problems most probably came on with his 37 years of driving.  

Based on a review of the foregoing, the Board finds that service connection is not warranted for a back disorder.  While the Board does note that the Veteran's medical history includes a history of back problems prior to service, with a finding of mild scoliosis on the November 1961 preinduction examination, the evidence also reflects that no scoliosis was shown on examination of his spine nearly two years later on entry in April 1963, although he was noted to have a history of back pain.  Also, scoliosis is not shown elsewhere in the post service records and examination reports.  It appears that the scoliosis was resolved prior to entry into service, with no sequelae shown.  As there is no showing of a preservice scoliosis disability at entrance, the Veteran is presumed sound at entrance (without a pre-existing disability), and it is not necessary to address the issue of aggravation of a preexisting condition. 

In the Veteran's situation, there is no evidence of any back condition shown in service, or on his separation examination.  There is no evidence of persistent back problems shown until 2002, decades after separation in 1965.  There is no evidence of any link between any current problems and service.  To the contrary, the VA examiner in the September 2008 VA examination has provided a negative opinion stating that it is less likely than not that the current lumbar spine disorder, diagnosed as degenerative disc disease, lumbar spine is related to service.  This examiner also pointed out that there is no current disability of scoliosis shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that in the absence of proof of a current disability, there can be no valid claim.)  The Board finds it pertinent that there has been no contradictory medical evidence submitted that would tend to rebut this opinion.  The only opinion favoring the claim is one from the Veteran himself.

The Veteran is competent to provide lay evidence regarding observable symptoms.  He has asserted that he has had recurrent symptomatology, beginning in service and continuing since service, as a result of an apparent twisting injury he described as taking place in service.  The Board finds that such history is substantially rebutted by the complete lack of pertinent evidence in the service treatment records, and the complete absence of medical evidence showing the presence of back problems until 2002.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements).  Furthermore, the while the Veteran may sincerely believe that his current back condition, degenerative disc disease, is due to an undocumented injury to his back in service, as a lay person, he is not competent to render a medical diagnosis or etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly the Board finds that the preponderance of the evidence is against this claim.  


ORDER

Service connection for a back disorder is denied.


REMAND

The Veteran contends that disability due to his hearing loss warrants a compensable evaluation.  His representative has argued in an April 2011 brief that the most recent VA examination of September 2008 was not adequate and has requested a new examination be conducted.  

Additionally, there have been records submitted in 2009 and 2010 documenting ongoing problems with hearing loss, subsequent to the 2008 examination (which is nearly three years old),.  The fulfillment of the VA's statutory duty to assist the appellant includes providing additional VA examination by a specialist when indicated, conducting a thorough and contemporaneous medical examination, and providing a medical opinion, which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Here, an examination is in order to assess the current severity of the Veteran's hearing loss.

Prior to examination, any outstanding records of pertinent medical treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that he identify all sources of treatment for his hearing loss, and furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  The AOJ should attempt to obtain copies of any outstanding records of pertinent medical treatment received since May 2010.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.  38 C.F.R. § 3.159 (2010).

2.  After completion of the above, the AOJ should schedule the Veteran for a VA examination to determine the nature and extent of his hearing loss.  The examiner should perform any tests or studies deemed necessary for accurate assessments, to include audiology testing recording speech discrimination (Maryland CNC) and the puretone threshold average, from the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz.  The results of this audiology testing must be included in the examination report.  The claims file must be made available to, and be reviewed by, the examiner in connection with the examination, and the report should so indicate.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  

3.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


